ORDER

PER CURIAM
Calvin B. Taylor (Defendant) appeals from the judgment upon his conviction for one count of first-degree murder, in violation of Section 565.020, RSMo 2000,1 one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant as a prior and persistent offender to concurrent sentences of life imprisonment without parole for murder in the first degree and life imprisonment for armed criminal action. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.